This is an appeal on questions of law from a judgment of the Common Pleas Court of Hamilton county in favor of the defendant, Hugh S, Jenkins, administrator of the Bureau of Unemployment Compensation.
The action was brought by the plaintiff, The Central Building Loan Company, to determine its rights and status under the Unemployment Compensation Law (Section 1345-1 et seq., General Code, effective 1941-1942) and for a judgment declaring invalid certain liens secured by the defendant upon the assets of plaintiff.
In the answer, it is stated:
"* * * that the plaintiff is conducting a building and loan association business and is open for business and meetings of the board of directors one night a week between the hours of seven and nine p.m.; that it has nine directors and that its officers are also members of the board of directors and that it has another employee as a janitor; that the defendant made an assessment against plaintiff for contributions for the period of October to December, inclusive, 1941, and January to June, inclusive, 1942, and filed a lien therefor which is recorded in book 1 page 100 of the recorder's office of Hamilton county.
*   *   *   *   *
"* * * for a further defense, alleges that plaintiff is an employer within the meaning of the unemployment compensation law of Ohio and that during the fourth calendar quarter of 1941 it had five individuals in its employment to whom it paid remuneration in the sum of $819 and that there was due as contributions *Page 254 
thereon the sum of $22.11; that during the first and second calendar quarters of 1942 defendant had five individuals in its employment to whom it paid remuneration in the sum of $1,638 and that there was due as contributions thereon the sum of $44.23; that the sum of $22.11 bears interest at the rate of 8 per cent per annum from February 1, 1942, and the sum of $44.23 bears interest at the rate of 8 per cent per annum from August 1, 1942."
A reply was filed which in effect was a general denial of the allegations of fact and conclusions of law set out in the answer.
The issues thus presented revolve about the method adopted by the plaintiff in paying certain officers and directors compensation for services rendered plaintiff in addition to their normal activity as directors.
Under the statute law effective in the period under consideration (Section 9646-3, General Code) the plaintiff was prohibited from dividing sums paid directors into amounts paid as directors and officers.
The plaintiff deemed itself amenable to this law and from and after its effective date paid directors performing extra duties as officers or otherwise a sum of money which brought the plaintiff within the class required to pay premiums for unemployment compensation as required by the act then in force.
Its reason for such payment is immaterial. The evidence clearly shows it paid compensation in an undivided lump sum which while attributable to several species of service still acquired the status of a salary. No attempt was made to divide such compensation into payments and allotments. The amounts paid were carried on the books as undivided lump sums, as salaries.
The plaintiff was, therefore, directly within the terms of the act requiring the payment of premiums in that five persons received from plaintiff for services *Page 255 
rendered more than $60 per calendar quarter, none of which was allocated, paid, or allotted as directors' fees.
The judgment of the Common Pleas Court is affirmed.
Judgment affirmed.
MATTHEWS, P.J., ROSS and HILDEBRANT, JJ., concur in the syllabus, opinion and judgment.